DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A: Claims 1-8, 10-18, and 20 in the reply filed on 5/04/2021 is acknowledged. Claims 9, 19, and 21-23 have been withdrawn. Additionally, applicant’s amendments to the specification overcome the objection detailed in the Requirement for Restriction filed on 3/22/2021 and the objection is thus withdrawn.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 1/17/2019 has been considered by the Examiner.
Claim Objections
Claims 5, 7, 15, and 17 are objected to because of the following informalities:  
Claim 5, line 4: “…at which the beam laser…” should read “…at which the laser beam…”
Claim 7, line 4: “…at which the beam laser…” should read “…at which the laser beam…”
Claim 10, line 3: “…of the water between…” should read “…of water between…”
Claim 15, line 4: “…at which the beam laser…” should read “…at which the laser beam…”
Claim 17, line 4: “…at which the beam laser…” should read “…at which the laser beam…”
Claim 20, line 3: “…of the water between…” should read “…of water between…”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Lim et al. (US8835803), hereinafter Lim.
Regarding claim 1, Lim teaches (Fig. 1) a laser cutting method (column 1, lines 25-27 “Embodiments are therefore directed to a laser cutting method and a method of manufacturing an organic light emitting device using the same”) comprising:
providing a panel (multi-layered substrate 10) in which a second substrate (second substrate 12) is stacked on a first substrate (first substrate 11) comprising a conductive wiring (circuit pattern 13) (column 2, line 65 through column 3, line 1 “Referring to FIG. 1, a multi-layered substrate 10 may include a first substrate 11 on which a circuit pattern 13 is formed, and a second substrate 12 stacked on the first substrate 11.”); and
removing a portion of the second substrate (second substrate 12) to expose the conductive wiring (circuit pattern 13) by emitting a laser beam (laser beam 20) to the second substrate (column 4, lines 15-19 “A method and principle of removing a portion of the second substrate 12 from the multi-layered substrate 10 without damaging the circuit pattern 13 by using the laser cutting method will now be described in detail with reference to FIGS. 1 and 3-4.”), 
wherein (Fig. 4) the laser beam (laser beam 20) is emitted to the second substrate (second substrate 12) at an incident angle (incident angle θ1) (column 4, lines 22-25 “As illustrated in FIG. 1, the laser beam 20 may be slantly irradiated onto the second substrate 12 , i.e., at an oblique angle with respect to the second substrate 12 , in order to cut the second substrate 12.”). 
While Lim does not explicitly teach the claim limitation that the laser beam is emitted to the second substrate at an incident angle equal to or greater than a threshold angle at which total reflection occurs in the second substrate, the Examiner takes the position that this limitation is taught implicitly by Lim. Paragraph [0009] of Applicant’s specification states “A refractive index of the second substrate may be about 1.5, and the threshold angle may be about 42 degrees.” Column 6, lines 14-16 of Lim states “According to an embodiment, the refraction index of the second substrate 12 may be about 1.5, refraction index of air may be about 1”. By applying Snell’s Law to calculate the critical angle, i.e. the threshold angle at which total reflection occurs, of the second substrate using the values as taught by Lim, where the refraction index of the second substrate is denoted as n1, the refraction index of air is denoted as n2, and the critical angle is denoted as θC:
            
                
                    
                        n
                    
                    
                        1
                    
                
                
                    
                        sin
                    
                    ⁡
                    
                        
                            
                                θ
                            
                            
                                C
                            
                        
                        =
                        
                            
                                n
                            
                            
                                2
                            
                        
                        
                            
                                sin
                            
                            ⁡
                            
                                90
                                °
                            
                        
                    
                
            
        
            
                
                    
                        θ
                    
                    
                        C
                    
                
                =
                
                    
                        
                            
                                sin
                            
                            
                                -
                                1
                            
                        
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        2
                                    
                                
                            
                            
                                n
                                1
                            
                        
                    
                
            
        
            
                
                    
                        θ
                    
                    
                        C
                    
                
                =
                
                    
                        
                            
                                sin
                            
                            
                                -
                                1
                            
                        
                    
                    ⁡
                    
                        
                            
                                1
                            
                            
                                1.5
                            
                        
                    
                
            
        
            
                
                    
                        θ
                    
                    
                        C
                    
                
                =
                41.8
                °
            
        
Thus, the threshold angle at which total reflection occurs in the second substrate taught by Lim is equal to about 42 degrees, the same as the threshold angle as taught in Applicant’s specification.
Alternatively, by adjusting the incidence angle θ 1 of the p-polarized laser beam 20, the laser beam 20 irradiated on the second substrate 12 may be used in the laser cutting without being reflected. Assuming the refractive indices noted above, this angle will be about 53°. Since there is no laser beam 20 that is reflected, a laser cutting time may be reduced, thereby reducing a time that the laser beam 20 affects the circuit pattern 13.” In other words, Lim teaches emitting the laser beam 20 to the second substrate at an incident angle of about 53°, which is greater than the above calculated threshold angle of about 42°. Thus, the Examiner takes the position that Lim implicitly teaches the claim limitation that the laser beam (laser beam 20) is emitted to the second substrate (second substrate 12) at an incident angle (incidence angle θ1) equal to or greater than a threshold angle (equal to about 42°, as calculated above) at which total reflection occurs in the second substrate and this claim limitation is therefore not considered inventive.
Regarding claim 2, Lim further teaches (Fig. 1) that a refractive index of the second substrate (second substrate 12) is about 1.5 (column 6, lines 14-16 of Lim states “According to an embodiment, the refraction index of the second substrate 12 may be about 1.5”), and the threshold angle is about 42 degrees (see calculation above).
Regarding claim 11, Lim further teaches (Fig. 1) a method of manufacturing a display panel (multi-layered substrate 10) (column 1, lines 25-27 “Embodiments are therefore directed to a laser cutting method and a method of manufacturing an organic light emitting device using the same”), the method comprising:
providing a base substrate (first substrate 11) comprising a display (column 2, line 65 through column 3, line 4 “Referring to FIG. 1, a multi-layered substrate 10 may include a first substrate 11 on which a circuit pattern 13 is formed, and a second substrate 12 stacked on the first substrate 11 . According to the present embodiment, the first substrate 11 may be a low-temperature poly-silicon (LTPS) substrate that may be used to manufacture an organic light emitting diode (OLED) device”) and a the circuit pattern 13 may be formed on the first substrate 11. Here, the circuit pattern 13 may be connected to an external device (not shown) during a process described later, and may transmit an electric signal to the external device.”), and a panel in which an encapsulation substrate (second substrate 12) covering the display is stacked on the base substrate (column 3, lines 13-18 “the second substrate 12 may be stacked on the first substrate 11 to cover and protect the organic light-emitting unit 14 and the circuit pattern 13 from the external atmosphere...the second substrate 12 may be an encapsulation substrate”); and 
removing a portion of the encapsulation substrate (second substrate 12) to expose the conductive wiring (circuit pattern 13) by emitting a laser beam (laser beam 20) to the encapsulation substrate (second substrate 12) (column 4, lines 15-19 “A method and principle of removing a portion of the second substrate 12 from the multi-layered substrate 10 without damaging the circuit pattern 13 by using the laser cutting method will now be described in detail with reference to FIGS. 1 and 3-4.”),
wherein (Fig. 4) the laser beam (laser beam 20) is emitted to the encapsulation substrate (second substrate 12) at an incident angle (incidence angle θ1) equal to or greater than a threshold angle (equal to about 42°, as calculated in claim 1 above) at which total reflection occurs in the encapsulation substrate (second substrate 12) (column 6, lines 29-36 “Alternatively, by adjusting the incidence angle θ 1 of the p-polarized laser beam 20, the laser beam 20 irradiated on the second substrate 12 may be used in the laser cutting without being reflected. Assuming the refractive indices noted above, this angle will be about 53°).
Regarding claim 12, Lim further teaches (Fig. 1) that a refractive index of the encapsulation substrate (second substrate 12) is about 1.5 (column 6, lines 14-16 of Lim states “According to an embodiment, the refraction index of the second substrate 12 may be about 1.5”), and the threshold angle is about 42 degrees (see calculation above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-8, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Yamashida et al. (US20150217418A1), hereinafter Yamashida.
Regarding claims 3 and 13, Lim teaches all of the elements of the current invention as stated above. Lim does not teach that a light guide is arranged on the second substrate such that the laser beam passes through the light guide and is emitted to the second substrate.
However, Yamashida teaches (Fig. 1) a laser cutting method ([0026] “A cutting method of the present invention includes: forming a cutting tool for cutting a hard brittle material from a light-transmittable material through which laser light can pass and providing the cutting tool with a rake angle; propagating the laser light through the cutting tool, and bringing the cutting tool and the hard brittle material into contact with each other to irradiate with the laser light at least a contact part where the cutting tool and the hard brittle material are in contact with each other”), wherein a light guide (cutting tool 4) is arranged on the material to be cut (material to be cut 6) such that the laser beam (laser light) passes through the light guide (cutting tool 4) and is emitted to the material to be cut (material to be cut 6) ([0048] “In addition, in the present invention, the cutting tool 4 is formed from a light-transmittable material through which laser light can pass. The laser light is propagated through the optical fiber 2. The laser light is converged on the convergence lens 3 and then propagated through the cutting tool 4. The laser light is then incident to the material to be cut 6 via the cutting tool 4”). Yamashida teaches arranging a light guide on the material to be cut such that the laser beam passes In light of the foregoing circumstances, an object of the present invention is to…improve the efficiency of emitting the laser light, and eliminate the need for excessive laser light heating.”).
This known laser cutting technique as taught by Yamashida of arranging a light guide on the object to be cut such that the laser beam passes through the light guide and is emitted to the second substrate is applicable to the laser cutting method of Lim as they both share the same characteristics and capabilities, namely, they are directed to laser cutting methods that obliquely irradiate a laser beam to process the material to be cut. 
One of ordinary skill in the art would have recognized that applying the described known technique taught by Yamashida to the laser cutting method as taught by Lim would have yielded predictable results, as the level of ordinary skill in the art demonstrated by Lim and Yamashida shows the ability to incorporate a light guide arranged on the second substrate such that the laser beam passes through the light guide and is emitted to the second substrate. Furthermore, adding a light guide to the laser cutting system of Lim would have been recognized by one of ordinary skill in the art prior to the effective filing date of the claimed invention as resulting in an improved laser cutting method that would improve the efficiency of emitting the laser light and eliminate the need for excessive laser light heating, as taught by Yamashida.
Regarding claims 6 and 16, the combination of Lim and Yamashida teaches all of the elements of the current invention as stated above. Lim does not teach that the light guide has a refractive index that is different from that of the second substrate.
Yamashida further teaches (Fig. 1) that the light guide (cutting tool 4) has a refractive index that is different from that of the material to be cut (material to be cut 6) ([0073] “However, when the refractive index of the hard brittle material is higher than the refractive index of the cutting tool 4 (for example, when the cutting tool 4 is formed from diamond and the hard brittle material is silicon carbide: 2.6 or silicon: 3.4)…”). Yamashida teaches that the light guide has a refractive index that is different from that of the material to be cut as it enables the laser light emitted from the end surface of the light guide to be absorbed in the surface of the material to be cut ([0073] “However, when the refractive index of the hard brittle material is higher than the refractive index of the cutting tool 4 (for example, when the cutting tool 4 is formed from diamond and the hard brittle material is silicon carbide: 2.6 or silicon: 3.4), a high-pressure contact load is applied from the blade edge of the cutting tool 4 to the hard brittle material during the cutting work...Thus, the laser light emitted from the end surface of the cutting tool 4 is absorbed in the surface of the material to be cut 6.”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the teachings of Lim to incorporate the teachings of Yamashida to include that the light guide has a refractive index that is different from that of the second substrate. Doing so would enable the laser light emitted from the end surface of the light guide to be absorbed in the surface of the second substrate.
Regarding claims 7 and 17, the combination of Lim and Yamashida teaches all of the elements of the current invention as stated above.
While the combination of Lim and Yamashida does not teach that, when an angle between an incident surface of the light guide on which the laser beam is incident and an incident surface of the second substrate on which the laser beam is incident is denoted as θ0, an incident angle at which the laser beam is emitted to the light guide is denoted as θ1, the threshold angle at which the laser beam is incident on the second substrate after refracting on the light guide at an angle θ2 is denoted as θc, a refractive index of air is denoted as n1, refractive indices of the light guide is denoted as n2, and a refractive index of the second substrate is denoted as n3, the laser beam is emitted to satisfy a condition 1 ≤ Arcsin [n2·sin{θ0-Arcsin(n3·sinθc/n2)}/n1], this claim limitation is not considered inventive under MPEP § 2144.05 – Routine Optimization.
MPEP § 2144.05 states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." The claimed conditional laser emission equations of claims 7 and 17 are merely applications of Snell’s Law of Refraction dependent on the shape of the light guide, more specifically on θ0, the angle between an incident surface of the light guide on which the laser beam is incident and an incident surface of the second substrate on which the laser beam is incident. As Snell’s Law is common knowledge to one of ordinary skill in the art and Yamashida teaches both arranging a light guide on the object to be cut such that the laser beam passes through the light guide and is emitted to the second substrate, as described above, and utilizing Snell’s Law to determine the critical angle of total reflection of the laser propagating through the light guide onto the substrate to be cut ([0025] “a total-reflection condition is expressed as follows: θmax=sin−1 (n2/n1)” and [0064] “The θmax is derived from Equations 7 and 8 obtained from Snell's law.”), emitting the laser beam to satisfy the claimed conditional equation of claims 7 and 17 is thus routine optimization and not considered inventive.
Regarding claims 8 and 18, the combination of Lim and Yamashida teach all of the elements of the current invention as stated above. Lim does not teach that the light guide integrally with the laser beam scans the second substrate while relatively moving on the second substrate.
Yamashida teaches (Fig. 1) that the light guide (cutting tool 4) integrally with the laser beam scans the material to be cut (material to be cut 6) while relatively moving on the material to be cut (material to be cut 6) ([0047]-[0048] “As illustrated in FIG. 1, a cutting apparatus 1 according to the embodiment includes an optical fiber 2, a convergence lens 3, a cutting tool 4, and a casing 5 supporting these components... The laser light is propagated through the optical fiber 2. The laser light is converged on the convergence lens 3 and then propagated through the cutting tool 4. The laser light is then incident to the material to be cut 6 via the cutting tool 4. By irradiation of the laser light, the material to be cut 6 is softened and the softened part is cut along a cutting direction indicated by an arrow D, whereby the material to be cut 6 is cut.”). Yamashida teaches that the light guide integrally with the laser beam scans the material to be cut while relatively moving on the material to be cut as it improves the efficiency of emitting the laser light and eliminates the need for excessive laser light heating to perform the desired cut ([0017] “In light of the foregoing circumstances, an object of the present invention is to…improve the efficiency of emitting the laser light, and eliminate the need for excessive laser light heating.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the teachings of Lim to incorporate the teachings of Yamashida to include that the light guide integrally with the laser beam scans the material to be cut while relatively moving on the material to be cut as it improves the efficiency of emitting the laser light and eliminates the need for excessive laser light heating to perform the desired cut.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Yamashida, further in view of Kinoshita et al. (US20170345849A1), hereinafter Kinoshita.
Regarding claims 10 and 20, the combination of Lim and Yamashida teaches all of the elements of the current invention above. The combination of Lim and Yamashida does not teach spraying either water or an index matching liquid having a refractive index equal to or greater than that of the water between the light guide and the second substrate.
However, Kinoshita teaches (Fig. 15) a method for laser processing a flexible display unit (display unit 1) ([0051] “an example of a manufacturing method in which multidirectional oblique irradiation with laser light is performed in detaching a support substrate from a display unit”) wherein an index matching liquid (liquid 31) having a refractive index equal to or greater than that of water is distributed between the irradiated substrate (support substrate 9) and the laser (laser light L) ([0109] “In a method of 7manufacturing a display unit 1 according to a second embodiment, a back surface S 2 of a support substrate 9 may be brought into contact with a liquid 31 as a flowable member, as illustrated in FIG. 15. Thereafter, the irradiation with laser light L may be performed…the refractive index of the liquid 31 may fall within the range from about 1.49 to 1.52, for example.” Paragraph [0075] of Applicant’s Specification states “In an embodiment, for example, water having a refractive index of 1.33 or an index matching liquid having a refractive index of 1.33 or greater is sprayed between the light guide 620, 620a, or 620b and the second substrate 300” and thus defines the refractive index of water as 1.33. Therefore, the liquid taught by Kinoshita teaches towards the claim limitation as a refractive index range from about 1.49 to 1.52 is greater than the refractive index of water of 1.33.). Kinoshita teaches distributing an index matching liquid having a refractive index equal to or greater than that of water between the irradiated substrate and the laser as it fills in any potential flaws in the substrate, lessening any influences of the flaw over the laser irradiation, and enables the incident laser light to irradiate evenly within the substrate to remove the substrate without damaging the substrate layers below it ([0123]-[0124] “More specifically, as illustrated in FIG. 21, when the flaw 9C is present on the back surface S2 of the support substrate 9, the liquid 31 whose refractive index is equal to or substantially equal to that of the constituent material for the support substrate 9 may flow into the flaw 9C. Thereafter, the flaw 9C may be filled with the liquid 31. As a result, the laser light L incident on a part of the flaw 9C and the laser light L incident on another part may travel inside the support substrate 9 in similar manners, and then reach the interface between the support substrate 9 and the flexible substrate 11. Consequently, it is possible to lessen influences of the flaw 9C over the irradiation with the laser light L…This makes it possible to detach the support substrate 9 from the flexible substrate 11 without reducing the functions of the element layer, which includes the TFT layer 12 and the display element layer 13.”). 
This known laser processing technique as taught by Kinoshita of distributing an index matching liquid having a refractive index equal to or greater than that of water between the irradiated substrate 
One of ordinary skill in the art would have recognized that applying the described known technique taught by Kinoshita to the laser cutting method as taught by Lim and Yamashita would have yielded predictable results, as the level of ordinary skill in the art demonstrated by Lim, Yamashita, and Kinoshita shows the ability to incorporate distributing an index matching liquid having a refractive index equal to or greater than that of water between the light guide, and thus the laser, and the second substrate. Furthermore, adding a liquid having a refractive index equal to or greater than that of water between the light guide and the second substrate would have been recognized by one of ordinary skill in the art prior to the effective filing date of the claimed invention as resulting in an improved laser cutting method as it fills in any potential flaws in the substrate, lessening any influences of the flaw over the laser irradiation, and enables the incident laser light to irradiate evenly within the substrate to remove the substrate without damaging the substrate layers below it, as recognized by Kinoshita.
Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art by itself or in combination does not disclose the structural and functional limitations recited in the claims. Specifically, the limitation that the light guide has the same refractive index as that of the second/encapsulation substrate, as recited in claims 4 and 14.
The closest prior art references are Lim, Yamashida, and Kinoshita.
Embodiments are therefore directed to a laser cutting method and a method of manufacturing an organic light emitting device using the same”) comprising:
providing a panel (multi-layered substrate 10) in which a second substrate (second substrate 12) is stacked on a first substrate (first substrate 11) comprising a conductive wiring (circuit pattern 13) (column 2, line 65 through column 3, line 1 “Referring to FIG. 1, a multi-layered substrate 10 may include a first substrate 11 on which a circuit pattern 13 is formed, and a second substrate 12 stacked on the first substrate 11.”); and
removing a portion of the second substrate (second substrate 12) to expose the conductive wiring (circuit pattern 13) by emitting a laser beam (laser beam 20) to the second substrate (column 4, lines 15-19 “A method and principle of removing a portion of the second substrate 12 from the multi-layered substrate 10 without damaging the circuit pattern 13 by using the laser cutting method will now be described in detail with reference to FIGS. 1 and 3-4.”), 
wherein (Fig. 4) the laser beam (laser beam 20) is emitted to the second substrate (second substrate 12) at an incident angle (incident angle θ1) (column 4, lines 22-25 “As illustrated in FIG. 1, the laser beam 20 may be slantly irradiated onto the second substrate 12 , i.e., at an oblique angle with respect to the second substrate 12 , in order to cut the second substrate 12.”). 
Lim, however, fails to teach a light guide having the same refractive index as that of the second substrate.
 Yamashida and Kinoshita further fail to teach the claimed limitations.
Yamashida teaches (Fig. 1) a laser cutting method ([0026] “A cutting method of the present invention includes: forming a cutting tool for cutting a hard brittle material from a light-transmittable material through which laser light can pass and providing the cutting tool with a rake angle; propagating the laser light through the cutting tool, and bringing the cutting tool and the hard brittle material into contact with each other to irradiate with the laser light at least a contact part where the cutting tool and the hard brittle material are in contact with each other”), wherein a light guide (cutting tool 4) is arranged on the material to be cut (material to be cut 6) such that the laser beam (laser light) passes through the light guide (cutting tool 4) and is emitted to the material to be cut (material to be cut 6) ([0048] “In addition, in the present invention, the cutting tool 4 is formed from a light-transmittable material through which laser light can pass. The laser light is propagated through the optical fiber 2. The laser light is converged on the convergence lens 3 and then propagated through the cutting tool 4. The laser light is then incident to the material to be cut 6 via the cutting tool 4”). Yamashida further teaches (Fig. 1) that the light guide (cutting tool 4) has a refractive index that is different from that of the material to be cut (material to be cut 6) ([0073] “However, when the refractive index of the hard brittle material is higher than the refractive index of the cutting tool 4 (for example, when the cutting tool 4 is formed from diamond and the hard brittle material is silicon carbide: 2.6 or silicon: 3.4)…”).
Kinoshita teaches (Fig. 15) a method for laser processing a flexible display unit (display unit 1) ([0051] “an example of a manufacturing method in which multidirectional oblique irradiation with laser light is performed in detaching a support substrate from a display unit”) wherein an index matching liquid (liquid 31) having a refractive index equal to or greater than that of water is distributed between the irradiated substrate (support substrate 9) and the laser (laser light L) ([0109] “In a method of manufacturing a display unit 1 according to a second embodiment, a back surface S 2 of a support substrate 9 may be brought into contact with a liquid 31 as a flowable member, as illustrated in FIG. 15. Thereafter, the irradiation with laser light L may be performed…the refractive index of the liquid 31 may fall within the range from about 1.49 to 1.52, for example.”).
Yamashida and Kinoshita thus fail to teach a light guide having the same refractive index as that of the second/encapsulation substrate, as recited in claims 4 and 14. 

Claims 5 and 15 are allowable by virtue of their dependence on the allowable claims 4 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/RACHEL R RIZZO/Examiner, Art Unit 3761     

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715